PER CURIAM.
The record does not show that any exception was reserved to the court’s charge to the jury, or to its refusal to give requested charges. This being so, the judgment is not subject to be reversed because of any of those rulings. The assignment of errors based upon rulings of the court on objections to evidence does not conform to the requirement of rule 11 of this court (150 Fed. xxvii, 79 C. C. A. xxvii) that such assignment “shall quote the full substance of the evidence admitted or rejected.” However, those rulings have been considered. In our Opinion, none of them involved reversible error.
The judgment is affirmed.